DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,255,647 to Kisczek.
Kiczek ‘647 teaches limitations for a “fastener retention apparatus” – as shown in Fig 2 for example, “comprising: a rigid limiter including an interior passage formed between a wider, head end” – including at 42, “and a narrower, tail end” – including at 44, “and an integrated fastener retention feature” – at 45, “permanently fixed to an inner surface of the interior passage at the head end” – as shown wherein geometric fixing is 
As regards claim 2, reference teaches further limitation of “the head end of the limiter includes a flange extending outward from a body of the limiter, around a circumference of the limiter, the interior passage formed within the body and flange” – the prior art geometry anticipates limitations as shown.  
As regards claim 3, reference teaches further limitation of “the body extends between a lower surface of the flange and the tail end, an outer diameter of the body smaller than an outer diameter of the flange” – as shown.  
As regards claim 4, reference teaches further limitation of “an inner diameter of the body is smaller than the outer diameter of the body” – as shown.  
As regards claim 11, reference teaches further limitation of “the fastener retention feature extends inside the limiter from the head end toward the tail end, along only a portion of a length of the limiter, the length arranged in a direction of a central axis of the fastener retention apparatus” – the axial length of 45, “the portion of the length being at least four times smaller than the length of the limiter” – as shown.  

Claim(s) 1-5 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7,114,901 to Maruyama.
Maruyama ‘901 teaches limitations for a “fastener retention apparatus” – as shown, “comprising: a rigid limiter” -  including 12,14, “an interior passage” – as shown, “formed between a wider, head end” – at 14, “and a narrower, tail end” – upper end as shown in Fig 6, “and an integrated fastener retention feature permanently fixed to an inner surface of the interior passage at the head end” – including 15, “the fastener retention feature comprising a compressible material, the fastener retention apparatus shaped to receive a fastener within the interior passage and through the fastener retention feature” – as shown and described.  
As regards claim 2, reference teaches further limitation of “the head end of the limiter includes a flange extending outward from a body of the limiter, around a circumference of the limiter, the interior passage formed within the body and flange” – as shown.  
As regards claim 3, reference teaches further limitation of “the body extends between a lower surface of the flange and the tail end, an outer diameter of the body smaller than an outer diameter of the flange” – as shown.  
As regards claim 4, reference teaches further limitation of “an inner diameter of the body is smaller than the outer diameter of the body” – as shown. 
As regards claim 5, reference teaches further limitation of “the body includes a plurality of ridges spaced apart from one another around a circumference of an outer surface of the body, each ridge of the plurality of ridges extending along a portion of a length of the body from a lower surface of the flange toward the tail end, the length 
As regards claim 12, reference teaches further limitation of “the fastener retention feature and limiter are formed as one piece through chemical bonding of the fastener retention feature with the limiter” – integral mold3ing of the prior art inherently includes structure corresponding to broadly-recited limitation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as obvious over U.S. Pat. No. 5,255,647 to Kiczek.
Kiczek ‘647 teaches further limitation of “the fastener retention feature and limiter are formed as one piece” – through molding of the elastomeric fastener retention feature (including 45) onto the metal limiter portion (including 42,44), but doesn’t describe their connectedness being “through chemical bonding of the fastener retention feature with the limiter”.  However, it would have been obvious to one of ordinary skill in the art over-mold portion including elastomeric portion 45 to the metal limiter (including 42,44) as a design choice for expediting manufacture as well known in the art wherein adhesive-type bonding of overmolded elastic grommet onto metal limiter anticipates In re Leshin, 125 USPQ 416.

Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,255,647 to Kiczek in view of U.S. Pat. No. 6,059,503 to Johnson.
Kiczek ‘647 teaches limitations for an “assembly component for an engine, comprising: a component including a surface” – reference discloses the fastener retention apparatus in context of use for the attachment of a valve cover of an engine to the engine assembly.  Although Kiczek ‘647 discloses an engine component having a surface 2 having an aperture, a fastener retention apparatus (including 42,44,45) within the aperture and including structure corresponding to limitations for a rigid limiter (including 42,44) positioned with the aperture and having a flanged head (including at 42) and body (including at 44), a compressible retention feature (including 45), and fastener (including 22,24) the reference does not explicitly show or describe “a plurality of apertures; a plurality of fastener retention apparatuses”, one of ordinary skill in the art would have considered it to be obvious if not inherent to provide a plurality of fastener assemblies as the one shown since it is well known in the art to provide a plurality of fastener assemblies to attach a valve cover around its periphery in order to achieve 
As regards claim 14, Kiczek ‘647 as relied on teaches further limitation of “each fastener is positioned within an interior passage of one of the plurality of fastener retention apparatuses, the interior passage formed by the inner surface of the limiter and an inner surface of the compressible retention feature” – as shown and described with respect . 
As regards claim 15, Kiczek ‘647 as relied on teaches further limitation of “the compressible retention feature is integrated with the inner surface of the rigid limiter, proximate to the head end, and extends between the flange and a portion of the body 
As regards claim 16, although Kiczek ‘647 as relied on doesn’t explicitly describe further limitation of “the compressible material of the compressible retention feature has a modulus of elasticity in a range of 0.01 to 0.7”, it would have been obvious to one of ordinary skill in the art to provide material comprising 45 with an elasticity in a range of 0.01 to 0.7 in order to achieve function otherwise explicitly described.  One of ordinary skill in the art would have more than reasonable expectation of success since providing elasticity with broad range would not otherwise affect function of the arrangement and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As regards claim 17, Kiczek ‘647 as modified teaches limitations for an “a production method, comprising: installing a plurality of fastener retention apparatuses within a plurality of apertures of a first engine component; inserting a plurality of fasteners into the plurality of fastener retention apparatuses, where each fastener is inserted through an interior passage of one of the plurality of fastener retention apparatuses, the interior passage formed by inner surfaces of a rigid limiter and a compressible retention feature integrally formed within the rigid limiter” – wherein the assembly of Kiczek ‘647 is unitized and made as one.  Although Kiczek’647 doesn’t teach “shipping the first engine component, with the installed fastener retention apparatuses and fasteners, from a first assembly location to a second assembly location while maintaining each fastener within a corresponding fastener retention 
“The assembly 10 generally includes three pieces: fastener 12, sleeve 14 and grommet 16. It is necessary that the fastener 12 be able to slide axially within the bore of sleeve 14. On the other hand, it is also important that the assembly 10 remain assembled and not fall apart during shipment or when the cover is mounted to the engine cylinder head.”
Whereby one of ordinary skill in the art would recognize that it is old and well known in the art to assemble and ship (move) a vehicle component such as valve cover with a plurality of fasteners all retained in assembly from at least one location to another such that it would have been obvious to one of ordinary skill in the art to do the same with the assembly of Kiczek ‘647 as modified to include a plurality of the disclosed fasteners and retaining assemblies of Kiczek ‘647 assembled with a valve cover for example as taught by Johnson ‘503, “and at the second assembly location, fastening the first engine component to a second engine component via the fasteners” – as further implicitly suggested by Johnson ‘503 as relied on.  
As regards claim 18, Johnson ‘503 as relied on teaches “fastening the first engine component to the second engine component includes allowing a limited amount of radial and axial movement of each fastener relative to the rigid limiter of the corresponding fastener retention apparatus via compression of the compressible retention feature while inserting each fastener within a corresponding receiving aperture 
As regards claim 19, Kiczek ‘647 as modified teaches further limitation of “the compressible retention feature is integrally formed with the rigid limiter at a head end of the rigid limiter, the head end adapted to receive a head of the fastener” – as discussed in greater detail herein above.  
As regards claim 20, Kiczek ‘647 as modified teaches further limitation of “each fastener retention apparatus is identical to every other fastener retention apparatus of the plurality of fastener retention apparatuses” – as discussed in greater detail herein above.

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. Application Publication No. 2002/0009350 discloses similar structure and functionality as the present invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY. ESTREMSKY

Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677